SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1480
CAF 11-01752
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF DALTUN A.B.
-------------------------------------
STEUBEN COUNTY DEPARTMENT OF SOCIAL              MEMORANDUM AND ORDER
SERVICES, PETITIONER-RESPONDENT;

DANIEL B., JR., RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


PAUL B. WATKINS, FAIRPORT, FOR RESPONDENT-APPELLANT.

ALAN P. REED, COUNTY ATTORNEY, BATH (CRAIG A. PATRICK OF COUNSEL), FOR
PETITIONER-RESPONDENT.

SALLY A. MADIGAN, ATTORNEY FOR THE CHILD, BATH, FOR DALTUN A.B.


     Appeal from an order of the Family Court, Steuben County
(Marianne Furfure, A.J.), entered August 10, 2011 in a proceeding
pursuant to Social Services Law § 384-b. The order terminated the
parental rights of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from three orders
terminating his parental rights with respect to each of his three
children upon a finding of severe abuse arising from his conviction of
the murder of their mother (see Social Services Law § 384-b [4] [e];
[8] [a] [iii] [A]). Based on that finding, Family Court conducted a
dispositional hearing and concluded that the best interests of the
children required that they be placed for adoption.

     Preliminarily, we take judicial notice that the father has filed
a notice of appeal from the judgment convicting him of murder.
Contrary to the father’s contention, however, his attorney’s failure
to seek a stay of the Family Court proceedings based upon the pendency
of such appeal does not constitute ineffective assistance of counsel.
Because an order terminating parental rights on the ground that such
parent was convicted of murdering the other parent may be affirmed
notwithstanding the pendency of an appeal challenging such conviction
(see Social Services Law § 384-b [8] [a] [iii] [A]; CPL 1.20 [13]; see
e.g. Matter of Brendan N., 79 AD3d 1175, 1179, lv denied 16 NY3d 735),
there is no merit to the premise upon which the father’s ineffective
assistance contention is based, namely, that Family Court would have
been required to stay these proceedings due to the pendency of his
                                 -2-                          1480
                                                         CAF 11-01752

criminal appeal had his attorney simply moved for such relief. As
such, the father’s attorney “cannot be deemed ineffective for [having]
fail[ed] to make a motion . . . that [wa]s unlikely to [have] be[en]
successful” (Matter of Jamaal NN., 61 AD3d 1056, 1058, lv denied 12
NY3d 711; see Matter of Kenneth L. [Michelle B.], 92 AD3d 1245, 1246).
Furthermore, during the dispositional phase of the Family Court
proceedings, the father’s attorney unequivocally stated that the
father did not oppose the termination of his parental rights. Thus,
the “allegation that counsel’s failure to [seek a stay] was an
error–as opposed to a strategic decision made by counsel not to pursue
the matter–is speculative” (Matter of Kilmartin v Kilmartin, 44 AD3d
1099, 1104; see Matter of Katherine D. v Lawrence D., 32 AD3d 1350,
1351-1352, lv denied 7 NY3d 717; Matter of Brian S.M., 309 AD2d 1224,
1225).




Entered:   February 1, 2013                    Frances E. Cafarell
                                               Clerk of the Court